Citation Nr: 1400689	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned an initial 50 percent rating for PTSD, and an initial 20 percent rating for diabetes mellitus.  The Veteran appealed that decision by requesting higher initial ratings.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The  issue of entitlement to service connection for ischemic heart disease has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  An August 2010 VA treatment record noted that the Veteran-who served in the Republic of Vietnam-has ischemic heart disease, which is a disability presumed to be connected to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


REMAND

1.  Initial Rating for PTSD

The Board finds that additional development is needed on the issue of the Veteran's entitlement to a rating in excess of fifty percent for PTSD.  On VA examination in June 2009, it was noted that the Veteran had PTSD and had used opiates in the past, most likely to self-treat his symptoms.  On VA examination in June 2011, it was The Veteran's last examination was in June 2011.  The examiner noted memory disturbances and a cognitive disorder that did not appear to be connected to the Veteran's PTSD.  He assigned a PTSD GAF score of 55, and a combined GAF score of 40.  It is not clear from the record what symptoms are due to PTSD and which were due to any nonservice-connected psychiatric and/or cognitive disorder.   

2.  Initial Rating for Diabetes Mellitus

The Board finds that additional development is needed on the issue of the Veteran's entitlement to a rating in excess of twenty percent for diabetes mellitus.  The Veteran's last examination was in June 2011.  In its May 2013 informal hearing presentation, the Veteran's representative states that the Veteran claims his doctor told him to restrict activity due to his diabetes mellitus.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Accordingly, a new examination of the Veteran is warranted, and any outstanding diabetes-related treatment records need to be obtained and considered as well.  

3.  Entitlement to a TDIU

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
The Veteran's claims file contains statement from the Veteran where he notes that he has difficulty with employment and that one of his VA counselors recommended that he file for unemployability.  Based on this report of employment difficulties, a claim for a TDIU will be inferred from the Veteran's file.

Upon remand, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, the RO should adjudicate his TDIU claim in the first instance.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims. Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

2.  Request the Veteran to identify any outstanding records with regards to treatment for his diabetes mellitus and/or PTSD and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.  If another psychiatric disability or cognitive disorder is present, the examiner must determine what symptoms are due to the service-connected PTSD and which are due to other disability.  

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications.  The examiner shall specifically comment on whether the Veteran requires insulin, oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis.  The examiner shall also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.  The impact on his industrial capacity should be noted.  

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  


4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If a total schedular rating is not awarded, the issue of entitlement to a TDIU should be adjudicated.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


